
	
		I
		111th CONGRESS
		1st Session
		H. R. 1730
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 with respect to electric vehicle infrastructure.
	
	
		1.Short titleThis Act may be cited as the
			 Vehicles for the Future
			 Act.
		2.Electric vehicle
			 infrastructure
			(a)Amendment of
			 PURPASection 111(d) of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended
			 by adding at the end the following:
				
					(20)Plug-in hybrid
				electric vehicle and electric vehicle infrastructure
						(A)Utility plan for
				infrastructureEach electric
				utility shall develop a plan to support the use of plug-in hybrid electric
				vehicles and electric vehicles, including heavy-duty hybrid electric vehicles.
				The plan may provide for deployment of electrical charging stations in public
				or private locations, including street parking, parking garages, parking lots,
				homes, gas stations, and highway rest stops. Any such plan may also
				include—
							(i)battery exchange, fast charging
				infrastructure and other services;
							(ii)triggers for infrastructure deployment
				based upon market penetration of plug-in hybrid electric vehicles and electric
				vehicles; and
							(iii)such other
				elements as the State determines necessary to support electric vehicles and
				plug-in hybrid electric vehicles.
							Each
				plan under this paragraph shall provide for the deployment of the charging
				infrastructure or other infrastructure necessary to adequately support the use
				of plug-in hybrid electric vehicles and electric vehicles.(B)Support
				requirementsEach State
				regulatory authority (in the case of each electric utility for which it has
				ratemaking authority) and each utility (in the case of a nonregulated utility)
				shall—
							(i)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the extent possible; and
							(ii)consider adopting
				minimum requirements for deployment of electrical charging infrastructure and
				other appropriate requirements necessary to support the use of plug-in hybrid
				electric vehicles and electric vehicles.
							(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which it has ratemaking authority) and each utility (in
				the case of a nonregulated utility) shall consider whether, and to what extent,
				to allow cost recovery for plans and implementation of plans.
						(D)Smart grid
				integrationThe State
				regulatory authority (in the case of each electric utility for which it has
				ratemaking authority) and each utility (in the case of a nonregulated utility)
				shall—
							(i)establish any
				appropriate protocols and standards for integrating plug-in hybrid electric
				vehicles and electric vehicles into an electrical distribution system,
				including smart grid systems and devices;
							(ii)include the ability for each plug-in hybrid
				electric vehicle and electric vehicle to be identified individually and to be
				associated with its owner’s electric utility account, regardless of the
				location that the vehicle is plugged in, for purposes of appropriate billing
				for any electricity required to charge the vehicle’s batteries as well as any
				crediting for electricity provided to the electric utility from the vehicle’s
				batteries; and
							(iii)review the determination made in response
				to section 1252 of the Energy Policy Act of 2005 in light of this section,
				including whether time-of-use pricing should be employed to enable the use of
				plug-in hybrid electric vehicles and electric vehicles to contribute to meeting
				peak-load power
				needs
							.
			(b)Compliance
				(1)Time
			 limitationsSection 112(b) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding the following at
			 the end thereof:
					
						(7)(A)Not later than 1 year
				after the enactment of this paragraph, each State regulatory authority (with
				respect to each electric utility for which it has ratemaking authority) and
				each nonregulated utility shall commence the consideration referred to in
				section 111, or set a hearing date for consideration, with respect to the
				standard established by paragraph (20) of section 111(d).
							(B)Not later than 2 years after the date
				of the enactment of this paragraph, each State regulatory authority (with
				respect to each electric utility for which it has ratemaking authority), and
				each nonregulated electric utility, shall complete the consideration, and shall
				make the determination, referred to in section 111 with respect to the standard
				established by paragraph (20) of section
				111(d).
							.
				(2)Failure to
			 complySection 112(c) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(c)) is amended by adding the following at the
			 end:
					
						In the case of
				the standards established by paragraph (20) of section 111(d), the reference
				contained in this subsection to the date of enactment of this Act shall be
				deemed to be a reference to the date of enactment of such
				paragraph.
						.
				(3)Prior State
			 actionsSection 112(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(d)) is amended by inserting and paragraph
			 (20) before of section 111(d).
				
